As filed with the Securities and Exchange Commission on July 30, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric M. Banhazl Advisors Series Trust 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2008 Date of reporting period:May 31, 2007 Item 1. Schedules of Investments. American Trust Allegiance Fund Schedule of Investments at May 31, 2007 (Unaudited) Shares COMMON STOCKS - 94.73% Value Agricultural Products - 1.89% 12,000 Archer-Daniels-Midland Co. $ 420,480 Asset Management - 3.89% 3,250 Affiliated Managers Group, Inc.* 423,150 7,150 SEI Investments Co. 441,369 864,519 Automobiles - 1.73% 6,300 Harley-Davidson, Inc. 384,867 Banks - 3.25% 7,850 Marshall & Ilsley Corp. 376,722 4,300 Zions Bancorporation 345,978 722,700 Business Services - 2.18% 9,000 Fidelity National Information Services, Inc. 485,280 Chemicals - Specialty - 4.45% 7,334 Ecolab, Inc. 316,462 12,700 Rohm & Haas Co. 673,227 989,689 Commercial Services & Supplies - 3.68% 10,753 Herman Miller, Inc. 387,108 14,250 Republic Services, Inc. 431,490 818,598 Communications Equipment - 4.11% 9,400 Corning, Inc.* 235,000 15,800 QUALCOMM, Inc. 678,610 913,610 Computer Hardware - 5.01% 6,100 Apple, Inc.* 741,516 3,500 International Business Machines Corp. 373,100 1,114,616 Computer Software - 1.04% 5,100 Autodesk, Inc.* 231,795 Computer Storage & Peripherals - 0.92% 6,370 Network Appliance, Inc.* 205,050 Construction & Engineering - 3.21% 2,400 Fluor Corp. 249,840 8,000 Jacobs Engineering Group, Inc.* 463,600 713,440 Containers & Packaging - 1.34% 5,400 Ball Corp. 298,944 Diversified Financial Services - 8.31% 2,520 The Goldman Sachs Group, Inc. 581,666 6,800 Legg Mason, Inc. 687,004 8,500 State Street Corp. 580,295 1,848,965 Electrical Equipment - 1.09% 5,000 Emerson Electric Co. 242,250 Energy Equipment & Services - 3.50% 7,400 Halliburton Co. 266,030 6,587 Schlumberger Ltd.# 512,930 778,960 Food Products - 7.41% 9,186 Dean Foods Co. 300,933 7,400 General Mills, Inc. 453,176 7,700 Hershey Foods Corp. 405,867 8,316 Wm. Wrigley Jr. Co. - Class B 487,318 1,647,294 Household Products - 4.71% 8,627 Church & Dwight Co., Inc. 431,436 9,205 Colgate-Palmolive Co. 616,367 1,047,803 Industrial Machinery - 3.35% 8,010 Illinois Tool Works, Inc. 422,287 6,300 Ingersoll-Rand Co. Ltd. - Class A# 323,379 745,666 Insurance - Multi-Line - 2.02% 6,200 American International Group, Inc. 448,508 IT Services - 2.28% 10,200 Automatic Data Processing, Inc. 506,940 Machinery - 2.76% 5,100 Deere & Co. 614,397 Multiline Retail - 1.78% 4,300 Macy's, Inc. 171,699 4,300 Nordstrom, Inc. 223,299 394,998 Networking Equipment - 2.19% 18,120 Cisco Systems, Inc.* 487,790 Oil & Gas - 10.66% 6,100 BP plc - ADR 408,761 6,037 Chevron Corp. 491,955 6,333 ConocoPhillips 490,364 3,200 Devon Energy Corp. 245,696 5,771 Exxon Mobil Corp. 479,974 2,925 Suncor Energy, Inc.# 255,002 2,371,752 Semiconductor Equipment - 1.06% 4,300 KLA-Tencor Corp. 236,414 Semiconductors - 2.10% 10,800 Intel Corp. 239,436 6,450 Texas Instruments, Inc. 228,072 467,508 Specialty Retail - 3.74% 7,920 Nike, Inc. - Class B 449,460 15,225 Staples, Inc. 381,539 830,999 Transportation - 1.07% 2,140 FedEx Corp. 238,867 TOTAL COMMON STOCKS (Cost $17,110,767) 21,072,699 Shares SHORT-TERM INVESTMENTS - 5.27% Value 1,171,555 Federated Cash Trust Treasury Money Market Fund (Cost $1,171,555) 1,171,555 Total Investments in Securities (Cost $18,282,322) - 100.00% 22,244,254 Other Assets in Excess of Liabilities - 0.00% 864 Net Assets - 100.00% $ 22,245,118 * Non-income producing security. # U.S. traded security of a foreign issuer. ADR - American Depository Receipt The cost basis of investments for federal income tax purposes at May 31, 2007 was as follows**: Cost of investments $ 18,337,827 Gross unrealized appreciation $ 4,211,838 Gross unrealized depreciation (305,411) Net unrealized appreciation $ 3,906,427 **Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Advisors Series Trust By (Signature and Title)*/s/ Eric M. Banhazl Eric M. Banhazl, President Date7/30/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Eric M. Banhazl Eric M. Banhazl, President Date7/30/2007 By (Signature and Title)*/s/ Douglas G. Hess Douglas G. Hess, Treasurer Date7/24/2007 * Print the name and title of each signing officer under his or her signature.
